DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12, 14-18 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the as filed Specification lacks written description support for "wherein the base station is configured to transmit condensed measuring data in response to the control signal whereby the energy consumption and weight of the base station can be reduced". More particularly, the Specification makes clear that the energy consumption and weight of the base station is reduced because of the two stage processing and not the transmitting of condensed data (see entire document, for example published Specification, para. 0013, 0059 and 0060). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-5, 23, 29 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) in view of US 20060155180 to Brister et al. (Brister), Lo et al, International Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to  Datta et al (Datta). 

In regards to Claim 2, Goode teaches a system for in-vivo measurement of an analyte concentration in a human or animal body, comprising: an implantable sensor configured to generate measuring signal correlated to the analyte concentration to be measured (see entire document, for example Fi. 1A); a base station operably coupled to the implantable sensor, the base station further comprising: a potentiostat configured to supply voltage to the implantable sensor; a base receiver configured to receive a wireless transmitted control signal and a base transmitter configured to wirelessly transmit data when the base receiver receives the control signal and a remote device remote from the base station and configured to transmit the control signal to the base receiver  (see entire document, for example Figs. 1A and 2, para. 0104, 0135, 0137, 0145, and 0275 including  U.S. Patent Application 10/633,367 (US 20050027463) entitled, "SYSTEM AND METHODS FOR PROCESSING ANALYTE SENSOR DATA” referenced in para. 0137; and U.S. Appl. No. 09/636,369 (US Patent 6558321) entitled "SYSTEMS AND METHODS FOR REMOTE MONITORING AND MODULATION OF MEDICAL DEVICES" and U.S. Application No. 10/633,367 (US 20050027463) entitled, "SYSTEM AND METHODS FOR PROCESSING ANALYTE SENSOR DATA” referenced in para. 0275. More particularly, for remote device remote from the base station and configured to transmit the control signal to the base receiver see entire document, for example 0079, 0088 and 0097 “control module that request additional reference data” and see entire 6558321 col. 26, ll 39-45 “The time intervals for transmitting information may vary depending on the medical condition being monitored and the subjects compliance with downloading request intervals.”),  but does not explicitly teach wherein the base station is configured to transmit condensed measuring data whereby the energy consumption and weight of the base station can be reduced. 

Brister teaches the base station is configured to transmit condensed measuring data (see entire document, for example para. 0226, 0470, 0471, 0498, 0523, 0536, 0561, 0603, 0609, 0613, and 0652).  Brister also teaches the remote device remote from the base state is configured to transmit the control signal to the base receiver (see entire document, for example 0499 "the on-skin device is configured to communicate with the receiver when 'requested' by the receiver" and para. 0651).

Lo teaches that power source is one of the key elements for pervasive in vivo sensing, and that the wireless component is the most power-demanding part of the body-sensor network (page 2, "Miniaturized Power Source" and "Low Power Wireless Data Paths").  Lo teaches the power demands of the wireless transmission. 

Datta teaches that the amount of processing, memory and communication resources increase in direct proportion to the amount of data to be communicated (column 1, lines 15-18). Datta proposes compression of digital data as a means of decreasing the resources necessary to communicate and store said data (column 2, lines 10-12). Datta teaches the necessity of data compression before communication. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode with the base station is configured to transmit condensed measuring data taught by Goode, Brister, Lo and Datta for the predictable purpose of decreasing the resources necessary to communicate and store said data resulting in a reduction in the energy consumption and weight of the base station.  

In regards to Claims 3, 4, 29 and 35, Goode modified teaches the claimed invention, including the control signal includes a characteristic identifier signal used by the base receiver to identify the source of the control signal (Claims 3 and 29); the base station is configured to transmit a second characteristic identifier signal identifying the base station (Claims 4 and 35).  
	Burd, which was incorporated by reference in Goode,  teaches "the information being transmitted contains an identification code recognizable by the receiving device" for the purpose of preventing miscommunication with other medical devices (see entire US 6558321, Burd, col. 14, lines 28-53. For clarification, although Burd provides examples of the identification code being used by medical devices when transmitting information (Claims 4 and 35), Burd's teachings are not so limited to the specific examples, but includes "the information being transmitted contains an identification code recognizable by the receiving device" which includes the control signal containing the identification code recognizable by the receiving device to prevent miscommunication with other receiving devices as this is notoriously known as evidenced by US 20060049957 to Surgenor et al. (see entire document, for example para. 0112). Accordingly, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode modified with the control signal includes a characteristic identifier signal used by the base receiver to identify the source of the control signal (Claims 3 and 29) for the predictable purpose of preventing miscommunication with other medical devices  because Burd teaches the invention may be used with multiple medical devices in a single subject, a single type of medical device in a number of subjects, multiple medical devices in a number of subjects or any combination thereof. 

In regards to Claim 5, display device remote from the base station and configured to transmit the control signal to the base receiver  (see entire document, for example para. 0303)

In regards to Claim 23, Goode teaches the stored measuring signal includes a check code configured to recognize data corruption and erroneous measurements in the stored measuring signal (see entire document, for example para. 0056 “the microprocessor module is programmed to initiate re -calibration of the PLL responsive to detection of off-frequency shift”; para. 0137 “receiver 14 is provided that receives and processes the raw data stream, including calibrating, validating, and displaying meaningful glucose values to a patient”; para. 0143 “programming to process data streams (for example, programming for data smoothing and/or replacement of signal artifacts such as described in copending U.S. Patent Application No. 10/648,849 and entitled, "SYSTEMS AND METHODS FOR REPLACING SIGNAL ARTIFACTS IN A GLUCOSE SENSOR DATA STREAM," filed August 22, 2003 (i.e., 20050043598), which is incorporated herein by reference in its entirety)”; para. 0146 “it is believed that re-calibrating the PLL responsive to detection of off-frequency reduces or eliminates missing data transmissions that result from a shifting carrier frequency in an implantable water vapor permeable sensor”; and para. 0275 “SYSTEMS AND METHODS FOR REPLACING SIGNAL ARTIFACTS IN A GLUCOSE SENSOR DATA STREAM"; U.S. Application No. 10/646,333 filed August 22, 2003 (i.e., 20040199059)….. The foregoing patent applications and patents are incorporated herein by reference in their entireties.”).

Claims 6, 7 and 9 are is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) S20050245795 in view of US 20060155180 to Brister et al. (Brister), Lo et al, International Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to Datta et al. (Datta) as applied to Claims 2-5, 23, 29 and 35 above, in further view of US20070163894 to Wang et al. (Wang).  

In regards to Claim 6, Goode modified teaches the essential features of the claimed invention, except for the implantable sensor is part of a replaceable sensor carrier unit that comprises a sealed housing in which the implantable sensor is disposed, and the sealed housing is configured to couple with the base station such that the implantable sensor is coupled to the base station.  Wang teaches such limitation for the purpose of forming a waterproof or resistant seal to permit cleaning by immersion or swabbing (see entire document, for example para. 0039). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode modified with having the implantable sensor is part of a replaceable sensor carrier unit that comprises a sealed housing in which the implantable sensor is disposed, and the sealed housing is configured to couple with the base station such that the implantable sensor is coupled to the base station taught by Wang for the predictable purpose of forming a waterproof or resistant seal to permit cleaning by immersion or swabbing.

In regards to Claims 7 and 9, Goode modified teaches the essential features of the claimed invention, except for  the replaceable sensor carrier is configured to wirelessly communicate with the base station (Claim 7), and   the wireless communication between the sensor carrier and the base station occurs by RFID (Claim 9) (see entire document, for example Fig. 1A and para. 0225 “Data is transmitted back to the sensor control unit, using, for example, inductive coupling via the same or different antennas and/or transmission of the signal via a transmitter on the sensor. The use of inductive coupling can eliminate electrical contacts between the sensor and the on-skin sensor control unit.” and para. 0252 “RF communication” and para. 0305 and Claim 17)). 

Claims 8, 10-12 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) S20050245795 in view of US 20060155180 to Brister et al. (Brister), Lo et al, International Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to Datta et al. (Datta) and US20070163894 to Wang et al. (Wang) as applied to Claims 6, 7 and 9 above, in further view US20070161879 to Say et al. (Say). 

In regards to Claim 8, Goode modified the essential features of the claimed invention, except for the wireless communication between the replaceable sensor carrier and the base station occurs inductively (Claim 8). Say teaches such limitation for the purpose of transmitting data back to the sensor control unit. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode modified with the wireless communication between the replaceable sensor carrier and the base station occurs inductively taught by Say for the predictable purpose of transmitting data back to the sensor control unit.

In regards to Claim 10, Say teaches the replaceable sensor carrier unit contains a data carrier having calibration data of the sensor (see entire document, for example para. 0231, 0247, 0258, 0259 and Fig. 18B). 

In regards to Claim 11, Wang teaches the data carrier is inside the sealed housing and the data carrier is configured such that the calibration data is written through the sealed housing (see entire document, for example para. 0039, 0044, 0062 and 0068). 

In regards to Claim 12, Goode modified teaches the implantable sensor is activated by coupling with the base station such that the implantable sensor commences to supply the measuring signal, and wherein a command is generated by a processor in the base station upon connecting the replaceable sensor carrier to the base station (see entire document, for example para. 0388).

In regards to Claim 22, Goode modified teaches the data carrier is an electronic memory configured to be written and/or read using RFID (see entire document, for example para. 0145, 0146 and 0173).  

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) S20050245795 in view of US 20060155180 to Brister et al. (Brister), Lo et al, International Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to Datta et al. (Datta) as applied to Claims 2-5, 23, 29 and 35 above, in further view of US20040263354 to Mann et al. (Mann).  

In regards to Claim 14, Goode modified teaches the essential features of the claimed invention, except for the base station memory includes status information comprised of at least one of a charge status of a battery and a result of an internal functional test, and the status information is configured to be stored in the base station memory with the stored measuring signal, and wherein the status information is stored as a status code. Mann teaches such limitation for the purpose of indicating a low battery charge (see entire document, for example para. 0050).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode modified with the base station memory includes status information comprised of at least one of a charge status of a battery and a result of an internal functional test, and the status information is configured to be stored in the base station memory with the stored measuring signal, and wherein the status information is stored as a status code taught by Mann for the predictable purpose of indicating a low battery charge. 

In regards to Claim 15, Goode modified teaches the essential features of the claimed invention, except for the base station further comprises a memory, a signal processor, an analytical unit, and a communication unit, and the communication unit includes the base transmitter and the base receiver, and the signal processor is configured to condense the measuring signal, and the condensed measuring signal is stored in the memory, and both the analytical unit and the communication unit are configured to access the memory, and wherein the analytical unit and the communication unit are connected to the memory by a changeover switch configured to connect the memory and one of the analytical unit and the communication unit in response to a status of the switch. Lo teaches that power source is one of the key elements for pervasive in vivo sensing and that the wireless component is the most power-demanding part of the body-sensor network (page 2, "Miniaturized Power Source" and "Low Power Wireless Data Paths"). Datta teaches that the amount of processing, memory and communication resources increase in direct proportion to the amount of data to be communicated (column 1, lines 15-18). Datta proposes compression of digital data as a means of decreasing the resources necessary to communicate and store said data (column 2, lines 10-12). Mann teaches the analytical unit and the communication unit are connected to the memory by a changeover switch, and the changeover switch is configured to connect together the memory and one of the analytical unit the communication unit in response to a status of the switch for the purpose of providing the capability to maximize the battery and shelf life of the telemetered characteristic monitor transmitter prior to use, such as during manufacturing, test and storage (see entire document, for example para. 068). It would have been prima facie obvious to one of ordinary skill in the art at the time that the claimed invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode modified with the base station further comprises a memory, an analytical unit, and a communication unit, and the communication unit includes the transmitter and the receiver, and the signal processor is configured to condense the measurement data, and the condensed measuring data is stored in the memory, and both the analytical unit and the communication unit are configured to access the memory taught by Lo and Datta for the predictable purpose of reducing the power demand of transmitting data and to further modify Goode modified by having the communication unit are connected to the memory by a changeover switch, and the changeover switch is configured to connect together the memory and one of the analytical unit the communication unit in response to a status of the switch taught by Mann for the predictable purpose of providing the capability to maximize the battery and shelf life of the telemetered characteristic monitor transmitter prior to use, such as during manufacturing, test and storage. 

Claims 16, 17, 21, 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) S20050245795 in view of US 20060155180 to Brister et al. (Brister), Lo et al, Internat'l Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to Datta et al. (Datta) as applied to Claims 2-5, 23, 29 and 35 above, in further view of US20070161879 to Say et al. (Say).

In regards to Claim 16, Goode modified teaches the essential features of the claimed invention, except for the display device further comprising a measuring unit for separately determining concentration values of the same analyte measured by the implantable sensor, wherein an analytical unit of the display device is connected to the measuring unit, and the analyte concentration values obtained from the measuring unite are used to calibrate the measuring signal obtained from the implantable sensor.  Say teaches such limitation for the purpose of determining the level of an analyte concentration (see entire document, for example para. 0250, 0260, 0264, 0296 and 0313). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode modified with a display device further comprising a measuring unit for separately determining concentration values of the same analyte measured by the implantable sensor, wherein an analytical unit of the display device is connected to the measuring unit, and the analyte concentration values obtained from the measuring unite are used to calibrate the measuring signal obtained from the implantable sensor taught by Say for the predictable purpose of determining the level of an analyte concentration. 

In regards to Claim 17, Say teaches the base station comprises a test circuit that is connected to the potentiostat and supplies a response signal to a base station analytical unit during a system test, and wherein the response signal is analyzed by the base station analytical unit, and wherein the base station analytical unit is configured to compare a value of the response signal to an expected value and generate an error signal if the value of the response signal deviates from the expected value by more than a predetermined tolerance value, and wherein the error signal is transmitted to the display device, and the display device is configured to provide the error signal to a user (see entire document, for example para. 0014, 0015, 0071, 0107, 0227, 0242, 0244 and 0280). 

In regards to Claim 21, Say teaches the essential features of the claimed invention, except for the base station transmits only data received after the immediately preceding control signal. However, Say teach the receiver/display unit is configured so that the patient may choose the particular display (e.g., blood glucose concentration or graph of concentration versus time) that the patient wishes to view. The patient may choose the desired display mode by pushing a button or the like, for example, on an optional input device 162 (see entire document, for example para. 0258, 0266-0292 and 0297). Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to choose the base station transmits only data received after the immediately preceding control signal because it would be a matter of user choice of whether to choose to transmit data received after or before the immediately preceding control signal and either choice would inherently provide the benefit of discontinuous reporting resulting reduced transmission time and energy. 

In regards to Claim 30, Say teaches the essential features of the claimed invention, except for the base station transmits only data received after the immediately preceding control signal. However, Say teach the receiver/display unit is configured so that the patient may choose the particular display (e.g., blood glucose concentration or graph of concentration versus time) that the patient wishes to view. The patient may choose the desired display mode by pushing a button or the like, for example, on an optional input device 162 (see entire document, for example para. 0258, 0266-0292 and 0297). Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to choose the base station transmits only data received after the immediately preceding control signal because it would be a matter of user choice of whether to choose to transmit data received after or before the immediately preceding control signal and either choice would inherently provide the benefit of discontinuous reporting resulting reduced transmission time and energy. 

In regards to Claim 32, Say teaches the replaceable sensor carrier unit contains a data carrier having calibration data of the sensor (see entire document, for example para. 0231, 0247, 0258, 0259 and Fig. 18B). 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) S20050245795 in view of US 20060155180 to Brister et al. (Brister), Lo et al, International Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to Datta et al. (Datta) as applied to Claims 16, 17, 21, 30 and 32 above, in further view of US20040263354 to Mann et al. (Mann).  In regards to Claim 18, Goode modified teaches the essential features of the claimed invention, except for the test circuit is configured to simulate a sensor connected to the potentiostat such that the base station analytical unit is configured to use the test circuit to determine a function of the potentiostat and a charging status of a battery. However, Say does teach that the watch-dog circuit can be used for other functions (see entire document, for example para. 0280).  Mann teaches such limitation for the purpose of alerting a user of potential problems (see entire document, for example para. 0050, 0068and 0072). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode modified with a test circuit configured to simulate a sensor connected to the potentiostat such that the base station analytical unit is configured to use the test circuit to determine a function of the potentiostat and a charging status of a battery taught by Mann for the predictable purpose of alerting a user of potential problems.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) S20050245795 in view of US 20060155180 to Brister et al. (Brister), Lo et al, International Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to Datta et al. (Datta) as applied to Claims 2-5, 23, 29 and 35 above, in further view of distributed computing being notoriously known as exemplified by "Introduction — Distributed computing," in IEEE Transactions on Computers, vol. C-34, no. 12, pp. 1069-1070, Dec. 1985, (Distributed Computing) and Pradeep K. Sinha, "Fundamentals," in Distributed Operating Systems: Concepts and Design , IEEE, 1997, pp.1-45, (Sinha) and US20050272640 to Doyle et al. (Doyle). In regards to Claim 20, Goode modified teaches the essential features of the claimed invention, except for the base station is configured to be powered by a first battery having less capacity than a second battery in the display device, whereby the cost of the base station can be reduced. However, distributed computing is well known as exemplified by Distributed Computing, Sinha and Doyle which teach cost-effective interconnection networking for a reduction in hardware costs and impact on system performance such that it would be obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode modified with the base station is configured to be powered by a first battery having less capacity than a second battery in the display device; and the display device has a higher computing capacity than the base station for the predictable purpose of  improving efficiency and performance resulting in the cost of the base station being reduced for practical utility of making the system more affordable to patients.  

Claim 31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
over US20050245795 to Goode et al. (Goode) in view of US 20060155180 to Brister et al. (Brister), Lo et al, International Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to  Datta et al (Datta) as applied to Claims 2-5, 23, 29 and 35 above, in further view of in view of US20070163894 to Wang et al. (Wang).  

In regards to Claim 31, Goode teaches the essential features of the claimed invention, except for the implantable sensor is part of a replaceable sensor carrier unit that comprises a sealed housing in which the implantable sensor is disposed, and the sealed housing is configured to couple with the base station such that the implantable sensor is coupled to the base station.  Wang teaches such limitation for the purpose of forming a waterproof or resistant seal to permit cleaning by immersion or swabbing (see entire document, for example para. 0039). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode with having the implantable sensor is part of a replaceable sensor carrier unit that comprises a sealed housing in which the implantable sensor is disposed, and the sealed housing is configured to couple with the base station such that the implantable sensor is coupled to the base station taught by Wang for the predictable purpose of forming a waterproof or resistant seal to permit cleaning by immersion or swabbing.

In regards to Claim 33, Wang teaches the data carrier is inside the sealed housing and the data carrier is configured such that the calibration data is written through the sealed housing (see entire document, for example para. 0039, 0044, 0062 and 0068). 

Claims 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) in view of US 20060155180 to Brister et al. (Brister), Lo et al, International Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to  Datta et al (Datta). Claims 2-5, 23, 29 and 35 above, in further view of in view of US 20090076320 to Shigemori (Shigemori).   In regards to Claim 34, Goode modified teaches the essential features of the claimed invention, except for the changeover switch is configured to connect the memory and one of the analytical unit and the communication unit in response to a status of the switch. Shigemori teach changeover switches are well known for enabling the circuitry to be made compact and light such that the changeover switch can be utilized to preclude influence of the data-generating circuit on the communication unit and therefore the medical data to be transmitted is not restricted by alternate data-generating circuit and power consumption can be decreased (see entire document, for example para. 0067, 0079 and 0084).  It would be obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode modified with having the changeover switch is configured to connect the memory and one of the analytical unit and the communication unit in response to a status of the switch taught by Shigemori for the predictable purpose of enabling the circuitry to be made compact and light such that the changeover switch can be utilized to preclude influence of the data-generating circuit on the communication unit and therefore the medical data to be transmitted is not restricted by alternate data-generating circuit and power consumption can be decreased.  

Response to Applicant’s Amendments and Arguments
Applicant’s amendments and arguments filed November 19, 2021 have been fully considered.  
Accordingly, the previous rejections of claims under 35 USC 112 (b) is withdrawn.  The rejection under 35 USC 112 (a) is maintained. More particularly, in Applicant's reply to the rejection, Applicant argues:
	In rejecting claim 2, the Office indicated that it did not find support for the recitation wherein the base station is configured to transmit condensed measuring data in response to the control signal whereby the energy consumption and weight of the base station can be reduced. Rather, the Office found support for the two-stage analysis resulting in reduced energy consumption and weight of the base station. As discussed during the interview, condensing the measurement data is the first stage of the two-stage analysis and it enables the reduced energy consumption and weight of the base station. The specification makes clear that energy consumption and battery weight are reduced because "only small data volumes need to be transmitted from the base station 2 to the display device 4." Applicant's Specification', [0057]. Thus, Applicant submits that the above-italicized recitation is supported by the Specification. 

	In response thereto, Applicant's arguments are non-persuasive because two stage processing does not result in a condensed data processing, but rather the two stage processing results in transmission of a smaller amount of data. See US 5748781 to Datta et al. (previously cited in Applicant's IDS submitted 04/14/2017), which teach the amount of processing, memory and communication resources increase in direct proportion to the amount of data to be communicated (column 1, lines 15-18). Datta et al propose compression of digital data as a means of decreasing the resources necessary to communicate and store said data (column 2, lines 10-12). Datta et al teach the selection of data points for inclusion in a data node by means of comparing to an allowable range, followed by the determination of the average slope between pairwise data points (column 3, line 64 to column 4, line 60). Consequently, the Examiner finds two stage processing is not equivalent to condensing data.  One method to overcome this rejection is to amend the claim to recite the two stage processing. 

In  regards to the rejection under 35 USC 103, Applicant argues: 
	Claim 2 recites a remote device remote from the base station and configured to transmit the control signal to the base receiver. The Office argues that this limitation is taught by two references incorporated into Goode by reference, U.S. Patent No. 6,558,321 to Burd, et al. ("Burd") and U.S. Publication No. 2005/0027463 to Goode, et al. ("Goode II"). 

	With respect to Burd, the Office cites col. 26, lines 39-45, which provides: 

In some embodiments, information (e.g. subject information) may be collected by the receiving device from the implanted medical device at periodic time intervals and stored in memory for later downloading. The time intervals for transmitting information may vary depending on the medical condition being monitored and the subjects [sic] compliance with downloading request intervals. 

In particular, the Office points to the "downloading request intervals" as relevant to the above- italicized recitation from claim 2. First, reading this passage in context with the surrounding text, the "downloading request intervals" refer to the transmission of data from the receiving device to the central monitoring system and both the receiving device and the central monitoring system are remote devices-neither is analogous to the claimed base station. 

Applicant's arguments  have been fully considered but they are not persuasive. More particularly, as noted above, Applicant argues Goode fails to teach the claim limitation "a remote device remote from the base station and configured to transmit the control signal to the base receiver" and that the references of Burd and Goode II cited in Goode fail to correct this deficiency.  

In response thereto, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant rejection, Goode teaches a remote device remote from the base station (i.e. the base station containing a base receiver) and the base station configured to transmit data to the remote device (see entire document, for example Fig. 2 

    PNG
    media_image1.png
    507
    546
    media_image1.png
    Greyscale

and para. 0145 "An RF module 38 is operably connected to the microprocessor 28 and transmits the sensor data from the sensor 12 to a receiver 14 within a wireless transmission 40 via antenna 42.".  Goode further teaches the data transmission can be time synchronized.  However, Goode further teaches alternate communications process, such as transmission of control signal from the remote device to the base receiver, see Burd et al., (which is incorporated by reference)  and which teaches "The frequency with these transmissions are sent will depend on the amount of information desired and is varied accordingly" (col. 14, lines 63-65). Similarly, Goode 20050027463 (which is incorporated by reference)  teaches a remote device remote from the base station and configured to transmit the control signal to the base receiver see entire document, for example 0079, 0088 and 0097 “control module that request additional reference data”).  Consequently, Goode teaches the disputed claim limitation. 	
	As for Applicant's argument that Burd is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Burd is in the field of applicant’s endeavor of remote monitoring as evidenced by being incorporated by reference by Goode and is reasonably pertinent to the particular problem with which the applicant was concerned which includes sending control signals to the base receiver.  Accordingly, the rejection is maintained. 

Applicant’s arguments with respect to claim(s) 29-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791